Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The applicant’s priority to foreign application JP 2018170663 filed in Japan on September 12th 2018, has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on December 22nd, 2020 has been considered by the examiner.

Claim Interpretation
	The recitation of a “feeding system” and “feeding method” is considered to mean a processing system and method. “Feeding” as it is known in the art indicates a way of inputting material into a device. The system of the instant invention processes the granular substance before it is fed to a use machine.
     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Focke et al. (US 7584758), hereafter Focke further in view of Thomas (US 5541831).

With regards to claim 1, Focke discloses a feeding system of a granulated substance (Abstract), comprising: a feeding path (predistributor 11) configured to feed, toward a use machine that uses a granulated substance, the granulated substance together with a carrying airflow; a separation device (sifter 15) configured to, in a feeding process of the granulated substance, separate the granulated substance into a good product and a sub-standard product heavier than the good product by separation through winnowing (Col. 2, L28-35), and discharge only the sub-standard product from the feeding path (Col. 3, L22-25); a transfer path (discharge 32) configured to receive and transfer a sub-standard product discharged from the feeding path. Focke does not disclose an adjustment device capable of directly and/or indirectly adjusting a flow velocity of a sorting airflow to be used for the separation through winnowing; a weighing device configured to sample the sub-standard product transferred through the transfer path at a predetermined timing and for a predetermined period, perform weighing of a sampling weight of the sub-standard product and output of a weighing result of the weighing, and then return the sampled sub-standard product to the transfer path; and a controller configured to receive the weighing result from the weighing device. 
However, Thomas discloses an adjustment device capable of directly and/or indirectly adjusting a flow velocity of a sorting airflow to be used for the separation through winnowing (Col. 7, L16-31); a weighing device configured to sample the sub-standard product transferred through the transfer path at a predetermined timing and for a predetermined period (sensors 81, 83, 85 of sensor system 15), perform weighing of a sampling weight of the sub-standard product (Col. 12, L15-27) and output of a weighing result of the weighing (Col. 12, L27-29), and then return the sampled sub-standard product to the transfer path; and a controller configured (control system 3 with processing unit 11) to receive the weighing result from the weighing device, based on the weighing result, control an operation of the adjustment device to bring the sampling weight equal to a target value of a management standard (Col. 12, L10-14). It would 
Thomas does not directly disclose returning the sampled sub-standard product to the transfer path. However, it would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to return the sample in order to be able to reuse the sample in other applications.

With regards to claim 2, Focke and Thomas disclose all the elements of claim 1 as outlined above. Focke further discloses wherein the separation device comprises a separation duct (sifting duct 56) defining a circulation path of a carrying airflow that also serves as the sorting airflow, the separation duct having a zigzag part extending in a vertical direction (Fig. 4) and configured to be used to separate through winnowing the granulated substance (Col. 5, L7-12), a Coanda separator (circular deflecting duct 59) connected downstream of the zigzag part, forming a portion of the separation duct, and configured to separate the good product from the carrying airflow (Col. 5, L14-16), and a blower (fan 61) configured to circulate the carrying airflow in the separation duct. Focke does not disclose wherein the adjustment device is capable of adjusting a flow rate of the carrying airflow using the blower.
However, Thomas discloses wherein the adjustment device is capable of adjusting a flow rate of the carrying airflow using the blower (Col. 7, L23-26). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the adjustment device disclosed by Thomas to the system disclosed by Focke, in order to have finer control of the end products. 

With regards to claim 3, Focke and Thomas disclose all the elements of claim 1 as outlined above. Focke further discloses wherein the feeding path includes a gravity chute (to part of transport well 70 above separating roller 71) forming an upstream section of the feeding path and configured to cause the granulated substance to fall due to a self-weight (Col. 5, L64-67), a downstream section extending from a lower end of the gravity chute to the use machine (Figs. 5 and 6), wherein the separation device 

With regards to claim 4, Focke and Thomas disclose all the elements of claim 3 as outlined above. Focke does not disclose wherein the adjustment device is capable of adjusting at least one of a smallest flow-path cross section of the second separation chute and a flow rate of air to be supplied to the air nozzle. 
However, Thomas discloses wherein the adjustment device is capable of adjusting at least one of a smallest flow-path cross section of the second separation chute and a flow rate of air to be supplied to the air nozzle (Col. 7, L2-5). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the adjustment device disclosed by Thomas to the system disclosed by Focke, in order to have finer control of the end products. 


However, Thomas discloses wherein the controller is configured to convert the weighing result into a conversion value with regard to the management standard, and control an operation of the adjustment device based on a deviation between the conversion value and the target value (Col. 12, L10-31). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a control system as disclosed by Thomas to the system disclosed by Focke in order to increase efficiency of the system by not having to manually adjust parameters. 

With regards to claim 6, Focke and Thomas disclose all the elements of claim 1 as outlined above. Focke does not disclose an input device configured to input each of the timing, the period, and the target value of the management standard to the weighing device and/or the controller.
However, Thomas discloses an input device configured to input each of the timing, the period, and the target value of the management standard to the weighing device and/or the controller. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an input device as disclosed by Thomas in order to make the controller function as intended. 

With regards to claim 7, Focke discloses a feeding method of a granulated substance (Abstract) comprising:  a feeding step of feeding, toward a use machine that uses a granulated substance, the granulated substance together with a carrying airflow along a feeding path (Col. 2, L18-27); a separation step of, in a feeding process of the granulated substance, separating a good product and a sub- standard product heavier than the good product by separation through winnowing (Col. 2, L28-25), and discharging only the sub-standard product from the feeding path (Col. 3, L22-25); a transfer step of receiving the sub-standard product discharged from the feeding path and transferring the sub- standard 
However, Thomas discloses Focke does not disclose a weighing step of sampling the sub-standard product transferred through the transfer path at a predetermined timing and for a predetermined period, performing weighing of a sampling weight of the sub-standard product (Col. 12, L15-27) and output of a weighing result of the weighing (Col. 12, L27-29), and a control step of receiving the weighing result from the weighing step, and, based on the weighing result, directly and/or indirectly controlling a flow velocity of a sorting airflow to be used for the separation through winnowing to bring the sampling weight equal to a target value of a management standard (Col. 12, L10-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the weighing and control device disclosed by Thomas to the system disclosed by Focke, in order to have finer control of the end products. 
Thomas does not directly disclose returning the sampled sub-standard product to the transfer path. However, it would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to return the sample in order to be able to reuse the sample in other applications.

With regards to claim 8, Focke and Thomas disclose all the elements of claim 7 as outlined above. Focke further discloses wherein the separation step (sifting duct 56) separates through winnowing the granulated substance in a separation duct defining a circulation path of the carrying airflow that also 
However, Thomas discloses wherein the control step is capable of directly adjusting a flow rate of the carrying airflow (Col. 7, L23-26). It would have been obvious to add a control step as disclosed by Thomas to the method disclosed by Focke in order to increase efficiency of the system by automatically adjusting system parameters.

With regards to claim 9, Focke and Thomas disclose all the elements of claim 7 as outlined above. Focke further discloses wherein the feeding step includes a process of causing the granulated substance to fall due to a self-weight in a gravity chute (transport well 70 above separation roller 71) forming an upstream section of the feeding path (Col. 5, L64-67), wherein the separation step comprises a first separation process of separating through winnowing a granulated substance that has reached a lower end of the gravity chute into a first granulated substance as a good product and a second granulated substance heavier than the first granulated substance, causing the first granulated substance to move toward a downstream section of the feeding path (Col. 6, L41-45), and in contrast causing the second granulated substance to fall from the lower end of the gravity chute into a first separation chute (Col. 6, L4-5), and a second separation process of separating through winnowing the second granulated substance using a sorting airflow into a third granulated substance as a good product and a fourth granulated substance as a sub-standard product heavier than the third granulated substance in a second separation chute extending downward from the downstream section (Col. 6, L14-17), and configured to receive the second granulated substance from the first separation chute (Fig. 7), the sorting airflow being generated by an air nozzle (fan 74) configured to blow air in the second separation chute in the second separation process, and wherein the third granulated substance moves toward the downstream section together with the sorting airflow, and in contrast the fourth granulated substance falls in the second separation chute against the sorting airflow (Col. 6, L14-17). 


However, Thomas discloses wherein the control step adjusts at least one of a smallest flow-path cross section of the second separation chute and a flow rate of air to be supplied to the air nozzle (Col. 7, L2-5). It would have been obvious to add a control step as disclosed by Thomas to the method disclosed by Focke in order to increase efficiency of the system by automatically adjusting system parameters. 


With regards to claim 11, Focke and Thomas disclose all the elements of claim 7 as outlined above. Focke does not disclose wherein the control step converts the weighing result into a conversion value with regard to the management standard, and controls a flow velocity of the sorting airflow based on a deviation between the conversion value and the target value.
However, Thomas discloses wherein the control step converts the weighing result into a conversion value with regard to the management standard, and controls a flow velocity of the sorting airflow based on a deviation between the conversion value and the target value (Col. 12, L10-31). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a control system as disclosed by Thomas to the system disclosed by Focke in order to increase efficiency of the system by not having to manually adjust parameters. 

With regards to claim 12, Focke and Thomas disclose all the elements of claim 7 as outlined above. Focke does not disclose a preparation step of setting each of the timing, the period, and the target value of the management standard. 
However, Thomas discloses a preparation step of setting each of the timing, the period, and the target value of the management standard. It would have been obvious to a person with ordinary skill in 

Prior Art Not Relied Upon
	Paul (US 5184730) discloses a load sensor and adjusting airflow based on a load measured by the sensor (Col. 8, L62-68). Skinner (US 201880345322) discloses a multi stage air separator (Abstract). Fisher et al. (US 6290071) discloses adjustable members that affect airflow in a separator (Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653